462 P.2d 680 (1969)
In re Complaint As to the Conduct of Raymond L. JONES, Accused.
Supreme Court of Oregon, In Banc.
Submitted on Briefs September 5, 1969.
Decided December 31, 1969.
Raymond L. Jones, Portland, in pro. per.
Bertrand J. Close, Portland, and A. Richard Grant, Eugene, for Oregon State Bar.
PER CURIAM.
The accused is charged with unethical conduct for preparing a will which left the entire estate of the testatrix of the will to the accused without advising his client to seek independent advice. Mr. Jones does not deny his participation in the preparation and execution of the will. He states that he committed a "technical" violation without any avaricious intent. He attributes his failure to temporary distraction caused by too much work and to error in judgment.
Any lawyer should know, without being told, that when a client wants to make a testamentary provision for the benefit of the lawyer, that lawyer should withdraw from any participation in the preparation or execution of the will. Poor judgment does not excuse such an inflexible ethical rule.
The trial committee and a majority of the Board of Governors recommend that the accused be issued a reprimand. We concur.
This case is readily distinguishable from In re Moore, 1959, 218 Or. 403, 345 P.2d 411, and In re Kneeland, 1963, 233 Or. 241, 377 P.2d 861, in both of which a suspension for one year was ordered. In both Moore and Kneeland the lawyers were found guilty of improperly using their confidential relationship to acquire the property of their elderly clients by gift and testament. In this case Jones was not charged with persuading his client to leave her property to him and the proof did not establish such misconduct. He was charged and found guilty only of failure to insist that his client obtain independent legal advice.
This opinion will stand as a reprimand.